OPINION OF THE COURT
Allan Dixon, J.
On February 19, 1975, the court in both these matters issued an order of fact finding and disposition which adjudged both respondents as juvenile delinquents. The court directed in both cases that the judgment be suspended for a period of 12 months upon the condition that the parent of the children pay the sum of $250 (in each case), as and for restitution with said amount to be paid in semimonthly installments of $10 each on the first and fifteenth day of each month until the full amount of restitution is paid.
Petitions signed and verified by Edward Breen of the Rensselaer County Probation Department alleged that the restitution directed by the court had been paid only in the amount of $60 and that there remains $440 due and owing. On May 21, 1980, the Law Guardian for the respondent, appearing in response to these petitions, moved to dismiss the petitions on the grounds that the court lacks jurisdiction as the suspension period set forth in the order of. *350February 15,1975 had expired. The court reserved decision on this motion after the County Attorney objected to the dismissal. The court apologizes to the parties for the delay in rendering this decision. It is one of those cases which, because of the volume of cases handled by this court, “fell through the cracks.”
The judgments in these matters were suspended upon the condition that the parent pay $250 for restitution with such amount to be paid in semimonthly installments of $10 each on the first and fifteenth day of each month until the full amount was paid. The violation petitions clearly allege that these conditions have not been fulfilled. It is this court’s opinion that it has continuing jurisdiction over its orders as long as, or until, any of the conditions therein have been met within the restrictions set forth in the Family Court Act.
The restrictions involving suspended judgments are found in section 755 of the Family Court Act, which states in subdivision (b), “[t]he maximum duration of any term or condition of a suspended judgment is one year, unless the court finds at the conclusion of that period that exceptional circumstances require an additional period of one year.” Review of the records of these matters indicates that the orders were signed February 19,1975. Even assuming that the court could have found exceptional circumstances at the end of the first year, a violation petition concerning the failure of the respondent to pay was not filed with the court until February 7, 1977.
Although the court would like to have continuing jurisdiction over its orders in situations such as these, the court finds that section 755 prohibits such. Therefore, the court grants the Law Guardians’ motions and dismisses the petitions herein for want of jurisdiction.